Citation Nr: 0120541	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from September 1948 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

During the May 2001 Board videoconference hearing, the 
veteran raised the issue of entitlement to service connection 
for an acquired psychiatric disorder secondary to his 
service-connected bilateral hearing loss or tinnitus.  
Because the issue has not yet been addressed by the RO, it is 
referred to that office for the appropriate action.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: bilateral hearing loss, rated as 40 percent 
disabling; and tinnitus, rated as 10 percent disabling.  His 
combined service-connected disability rating is 50 percent.  

3.  The veteran has two years of college education with an 
associate's degree in business administration.  He retired 
from full-time employment as a manager of a corporate 
shipping and receiving department in February 1993.  He had 
worked for the same company for many years.  The veteran has 
not worked since that time.  There is no evidence that the 
veteran receives Social Security disability benefits.  

4.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  

5.  The evidence does not reflect marked interference with 
employment or frequent hospitalizations due to the veteran's 
service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.340, 3.341, 
4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); Veterans Benefits and Health Care Improvement 
Act of 2000, Pub. L. No. 106-419, § 104 (2000).  

Review of the claims folder reveals that, though taken prior 
to the VCAA's enactment, the RO's actions comply with the new 
statutory provisions.  That is, by way of the November 1999 
rating action and August 2000 statement of the case, the RO 
notified the veteran and his representative of the evidence 
and other requirements necessary to substantiate his claim.  
In addition, the RO secured the veteran's VA treatment 
records and provided him with medical examinations.  The 
veteran has not authorized VA to obtain any private medical 
records.  Finally, the veteran has had the opportunity to 
submit evidence and argument on his own behalf in support of 
the claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

The RO established service connection for bilateral hearing 
loss and tinnitus in a May 1999 rating action.  It evaluated 
the disabilities as 40 percent and 10 percent disabling, 
respectively.  

In August 1999, the RO received the veteran's claim for TDIU.  
He alleged that his bilateral hearing loss prevented him from 
securing or following a substantially gainful occupation.  
The veteran last worked full-time in February 1993 as a 
manager.  He had been a manager since February 1988, though 
he had been with the same company for many years.  The 
veteran did not indicate that he left this job because of his 
disability.  He stated that he became too disabled to work in 
January 1996.  The veteran had two years of college with an 
associate's degree in business administration.  He had no 
other education or training since becoming too disabled to 
work.  The veteran explained that, because of his hearing 
loss, he could not communicate, could not understand a 
conversation with a group of people, and could not stand any 
noises.     

A November 1999 statement from A & B Hearing Aid and 
Audiology Center related that the veteran was tested in 
November 1996.  He had severe to profound high frequency 
sensorineural hearing loss bilaterally.  He experienced 
significant difficulty hearing and understanding 
conversational speech, especially in noise.  It was noted 
that amplification had not provided the veteran much benefit.  

The veteran underwent a VA audiology examination in March 
2000.  He related that he had used hearing aids but 
experienced recruitment with amplification.  Audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
80
80
75
LEFT
25
30
90
90
95

The average pure tone decibel loss was 66 in the right ear 
and 76 in the left ear.  Speech audiometry revealed speech 
recognition ability of 78 percent in the right ear and 70 
percent in the left ear.  The veteran also described 
bilateral, constant tinnitus consisting of a moderately loud 
high-pitched ringing or buzzing.  He stated that it seriously 
affected his normal activities.  The examiner summarized the 
test results as showing mild-to-severe sensorineural hearing 
loss in the right ear and mild-to-profound sensorineural 
hearing loss in the left ear.  

Also in March 2000, the veteran was afforded a VA 
otolaryngology examination.  He described progressive 
difficulty hearing since service with constant bilateral 
ringing in the ears.  He had been prescribed hearing aids but 
received no benefit from amplification.  The veteran denied 
vertigo, balance, or gait problems, or ear infections, pain, 
discharge, or other problems of the ear.  Physical 
examination was unremarkable.  The diagnosis was bilateral 
hearing loss and constant tinnitus.

The veteran was evaluated at A & B Hearing Aid and Audiology 
Center again in April 2000.  It was noted that he did not 
currently use hearing aids, which did not provide him with 
much benefit.  Evaluation indicated a mild hearing loss in 
the low frequencies sharply sloping to a severe sensorineural 
hearing loss bilaterally.  Speech reception thresholds were 
at 10 decibels bilaterally.  Word discrimination scores were 
68 percent for the right ear and 52 percent for the left ear.  
Test responses were considered consistent and reliable.  

During a September 2000 hearing at the RO, the veteran 
related that he could not stand any noise and that VA had 
provided him with earplugs.  He was unable to understand 
anything when several people were talking.  The veteran 
retired in 1993.  He had been a manager of a shipping and 
receiving department of a company.  He had tried to secure 
other employment but was not successful.  The veteran 
explained that his hearing loss caused him to isolate 
himself, even from his family, because he could not stand any 
noise.  He had previously been issued hearing aids but they 
did not help him.  At the hearing, the veteran submitted a 
written statement that essentially duplicated his oral 
testimony.  

VA outpatient medical records showed that the veteran 
received earplugs in April 2000.  Subsequent records 
reflected treatment for unrelated physical disorders.  
Records dated in January 2001 indicated that the veteran wore 
hearing aids.     

The veteran was afforded a Board videoconference hearing in 
May 2001.  His testimony generally duplicated his previous 
oral and written statements.  The veteran indicated that he 
did not know why he had been turned down for employment 
following his retirement in 1993.  He continued to have 
significant problems dealing with or communicating amidst 
background noise.  He was able to hear to talk to a person on 
the phone, depending on how loudly and quickly the person 
spoke.  The veteran did not believe that he would be able to 
find employment due to his service-connected hearing loss.  

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2000).  Total ratings 
are authorized for any disability or combination of 
disabilities for which rating schedule prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also VA's policy, however, that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

In this case, the veteran has only two service-connected 
disabilities: bilateral hearing loss, rated as 40 percent 
disabling; and tinnitus, rated as 10 percent disabling.  His 
combined service-connected disability rating is 50 percent.  
Therefore, the percentage criteria for TDIU under 38 C.F.R. § 
4.16(a) have not been met.  Accordingly, the Board must 
determine whether an extra-schedular rating for TDIU under 
38 C.F.R. § 4.16(b) is in order.  

To award TDIU under 38 C.F.R. § 4.16(b), there must be 
particular circumstances, apart from any non-service 
connected conditions and advancing age, which would justify a 
total rating based on unemployability.  Van Hoose, 4 Vet. 
App. at 363.  In this case, the veteran has two years of 
college education with an associate's degree in business 
administration.  In February 1993, he retired from full-time 
employment as a manager of a corporate shipping and receiving 
department where he had worked for many years.  Although, the 
veteran believes that he would be unable to find employment 
due to his hearing loss, he does not allege, and the evidence 
does not show, that he left his last employment or had been 
subsequently turned due for employment to impairment from his 
service-connected disabilities.  There is no indication that 
the veteran is receiving Social Security disability benefits 
based on hearing loss or tinnitus.  Considering the whole 
record, the Board concedes that the veteran may have 
difficulty working due to hearing loss and tinnitus.  
However, the evidence does not establish that such 
disabilities render the veteran unemployable.  Therefore, the 
Board cannot conclude that the veteran is unable to secure or 
follow a substantially gainful occupation due solely to 
service-connected disability.  Thus, there is no reasonable 
basis for referring the claim to Compensation and Pension 
Service for consideration of an extra-schedular award of TDIU 
pursuant to 38 C.F.R. § 4.16(b).    

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  Specifically, there is no evidence frequent 
hospitalization due to service-connected disability.  
Moreover, as discussed above, the evidence does not 
demonstrate that the veteran left or has been denied 
employment due to hearing loss or tinnitus.  The Board notes 
that the veteran currently receives compensation on a 
schedular basis for significant bilateral hearing loss, rated 
as 40 percent disabling, as well as tinnitus, rated as 10 
percent disabling.  Such compensation already contemplates 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1.  The evidence does not reflect such 
interference with employment due to service-connected 
disability to suggest that the veteran is not adequately 
compensated by the regular rating schedule.    

In summary, the Board finds that the preponderance of the 
evidence is against an award of TDIU.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 
3.321(b)(1), 3.340, 3.341, 4.16.


ORDER

An award of TDIU is denied. 



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

